 

ie

Case 1:18-cv-10836-PGG Document 87 Filed 11/08/19 Page 1 of 4

Dana '\Gottesfeld in reference to Martin Gottesfeld
Martin Gottesfeld, Register Number 12982-104
1 2 FCI Terre Haute Federal Correctional Institution
oS P.O. Box 33
Ur Terre Haute, IN 47808

November 11, 2019

Honorable Paul G. Gardephe

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse

40 Foley Square

New York, New York 10007

Re:  Gottesfeld v. Hurwitz, 18 Civ. 10854 (PGG)

Dear Judge Gardephe:

I hope this letter finds you well. As the Managing
support of Martin Gottesfeld’s motion for a Tempo
Right To Publish (D.E. 68), including supplementai
editor, I would like to run his articles. Towards the
would need his collaboration for fact checking and

is the featured journalist people visit our site to re:

‘ditor of FreeMartyG, I’d like to file a letter in

rary Restraining Order Protecting Plaintiff's

ty D.E.s 69, 79, 80, and 84. As managing
ends of robust and accurate journalism, we
editing purposes. Not being able to speak to

. Those negative effects of not being able to

him for these purposes is having a demonstrably od Tho effect on our outlet, as Mr. Gottesfeld

publish Mr. Gottesfeld’s journalism include loss o
ranking.

I am also including a letter from Kelen McBreen, e
ranked as the 781% most trafficked website in Am
international readership from Canada, Australia, ete

eadership and depressed website and SEO

itor and reporter for Infowars. Infowars is
ica and number 3,219 globally, attracting
. Mr. McBreen shares similar concerns about

lack of access to long time contributor Mr. Gottesféld, as well as his willingness to publish Mr.

Gottesfeld’s articles should he be allowed to resum:

Sincer

participating in the journalism process.
ely,

DANA GOTTESFELD

 

Marti
FCI T
P.O. Box 33

 

Gottesfeld, Register Number 12982-104
rre Haute Federal Correctional Institution
 

ce:

Case 1:18-cv-10836-PGG Documen

Alexander J. Hogan

Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007

Terre

ius
[87 Filed 11/08/19 Page 2 of 4

Haute, IN 47808

 
La

11/4/2019 Case 1:18-cv-10836-P Gmail IRagiesite Pilbfish Mdrtil GattdsielGSWb Page 3 of 4

Gmail Dana Gottesfeld <danagottesfeld@gmail.com>

 

 

Request to Publish Marty Gottesfeld's Work

 

Kelen McBreen <kelen@infowars.com> Wed, Oct 30, 2019 at 6:54 PM
To: Dana Gottesfeld <danagottesfeld@gmail.com>

October 30, 2019

Dear Judge Gardephe,

 

many articles written by Martin "Marty" Gottesfeld in the past. | would like to continue posting
content Marty submits and to be able to contact him for quotes on articles | write. My contact
information is below and my digital signature is attached.

My name is Kelen McBreen. I'm a writer and editor i Infowars.com, a website that has published

Sincerely,

Kelen McBreen

158 Tahitian Dr.
Bastrop, Texas 78602
512-228-9694
kelen@infowars.com

 

Vet. L2— signature.png

11K

 

hitps://mail.google.com/mail/u/1 ieee acai aia, eeiaaeaiainie 6488606395... 1/1
Case 1:18-cv-10836-PGG Document 87 Filed 11/08/19 Page 4 of 4

 

Le

 

 
